Citation Nr: 0947094	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  06-10 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tuscaloosa, 
Alabama


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses for medical care received at Northpoint 
Medical Center on April 16, 2005.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. N. Moats, Counsel




INTRODUCTION

The Veteran had active service from August 1984 to August 
1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Medical Center in Tuscaloosa, Alabama 
(VAMC) that denied payment of medical expenses.  



FINDINGS OF FACT

1.  The Veteran received medical care at Northpoint Medical 
Center on April 16, 2005.

2.  The evidence does not reveal that VA approved a request 
for prior authorization for the medical care in question.

3.  Delay in treatment would have not been hazardous to life 
and health.   

4.  A VA facility was feasibly available at the time the 
Veteran received treatment at Northpoint Medical Center on 
April 16, 2005.



CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses 
arising from care received at Northpoint Medical Center on 
April 16, 2005 have not been met.  38 U.S.C.A. §§ 1725, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 17.1000, 17.1002 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
However, as this case concerns a legal determination of 
whether the Veteran is entitled to reimbursement for medical 
expenses under 38 U.S.C.A. §1725 the notice provisions are 
not applicable.  In such situations, an opinion from the VA 
General Counsel has held that the VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim or required to develop the evidence to 
substantiate a claim where that claim cannot be substantiated 
because there was no legal basis for the claim or because the 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See VAOGCPREC5-2004 (June 23, 2004).  
Furthermore, the provisions of Chapter 17 of the 38 U.S.C.A. 
and 38 C.F.R contain their own notice requirements.  

Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication 
of claims for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124, a veteran has the duty to 
submit documentary evidence establishing the amount paid or 
owed, an explanation of the circumstances necessitating the 
non-VA medical treatment, and "other evidence or statements 
that are deemed necessary and requested for adjudication of 
the claim."  When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his or her 
appellate rights, and to furnish all other notifications or 
statements required by Part 19 of Chapter 38.  38 C.F.R. § 
17.132
 
The Veteran was provided with a letter in October 2005 that 
informed him of the evidence that VA had considered, the 
pertinent laws and regulations, and the reasons and bases for 
VA's decision.  This letter cited to the provisions of 38 
U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 which govern the 
reimbursement of unapproved emergency care of nonservice-
connected disabilities.  The letter also clearly informed the 
Veteran that a delay in medical care would not have been 
hazardous to life or health.  Therefore, the Board is 
satisfied that the VAMC did consider the relevance of these 
provisions to the claim.  The Veteran was clearly informed of 
what type of evidence was required to establish such a claim, 
that is, evidence that the care in question was done for a 
medical emergency.  

The Veteran was informed of his appellate rights, to include 
appearing before VA at a hearing on appeal, in the VAMC's 
letter of March 2006, the cover letter attached to the 
Statement of the Case, and on the VA Form 9 (Appeal to the 
Board of Veterans' Appeals) enclosed with this statement of 
the case.   Finally, all medical evidence regarding the 
reported non-VA medical treatment on April 16, 2005 has been 
obtained and associated with the claims file.  Based on the 
above analysis, the Board finds that VA has fulfilled its 
duty to assist the appellant in the development of the 
current claim.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See 38 C.F.R. § 20.1102; see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (The 
"harmless error doctrine" is applicable when evaluating VA's 
duty to notify and assist).  Of course, an error is not 
harmless when it "reasonably affected the outcome of the 
case." ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  As noted above, the Veteran was clearly aware 
that in order to receive benefits under these provisions, he 
would have to show that various criteria were met.  As the 
Veteran is aware of the need to submit evidence on this 
matter, further remand merely to tell the Veteran what he 
apparently already knows would needlessly delay a final 
decision.  Ultimately, any oversight is harmless error.  In 
this regard, while perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim. In 
addition, as the appellant has been provided with the 
opportunity to present evidence and arguments on his behalf 
and availed himself of those opportunities, appellate review 
is appropriate at this time.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).

Analysis

The Veteran is seeking entitlement to reimbursement or 
payment for unauthorized medical expenses incurred at 
Northpoint  Medical Center on April 16, 2005.  Initially, in 
adjudicating a claim for reimbursement of medical expenses, 
the Board must make a factual determination as to whether VA 
gave prior authorization for the non-VA medical care that the 
Veteran received at Northpoint Medical Center on April 16, 
2005.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  
This is a factual, not a medical determination.  Similes v. 
Brown, 5 Vet.App. 555 (1994).  In this case, the Veteran has 
never claimed that he had any prior authorization from VA for 
medical treatment at Northpoint Medical Center on April 16, 
2005, and there is no evidence in the record of such 
authorization.  Thus, this fact is not in dispute. 

By way of background, on April 16, 2005, the Veteran 
presented to the emergency room at Northpoint Medical Center 
in the afternoon and reported that he had cut the right side 
of his neck that morning while shaving.  The emergency room 
report noted that there was no active bleeding.  It appears 
that the cut was cleaned with peroxide and dressed with a 
band-aid.  The severity of the pain was mild and there was no 
loss of consciousness.  On physical examination, the Veteran 
was alert and in no acute distress.  The neck showed a 4 mm 
abrasion.  It was also non-tender and had painless range of 
motion.  Further, on neurological/psychological examination, 
the Veteran was oriented times three.  His mood and affect 
were normal.  There were no sensory or motor deficits.  
Cranial nerves were intact.  The impression was significant 
laceration, right neck.  

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177.  
The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority 
the Veteran has to satisfy all of the following conditions:

(a)  The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c)  A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d)  The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely transferred to a VA or other 
Federal facility;

(e)  At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment; 

(f)  The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider;

(i)  The veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency 
treatment provided (38 U.S.C.A. § 1728 authorizes 
VA payment or reimbursement for emergency treatment 
to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002.

The Boared observes that his criteria is conjunctive, not 
disjunctive; thus all criteria must be met.  See Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met]; 
compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned].

Primarily at issue in this case are the second and third 
elements as the remainder of the criteria appear to have 
clearly been met.  For example, the Veteran was enrolled in 
the VA healthcare system and had no other health plan 
coverage.  With regard to subsection (b) of the Millennium 
Bill, initially, a May 2005 VA medical review indicated that 
there was insufficient documentation with respect to findings 
on physical examination and extent of cut, and the claim was 
disapproved.  However, subsequent VA medical reviews in July 
2005 and October 2005 apparently reviewed the emergency room 
report, and found that the care received was not for a 
medical emergency and VA facilities were feasibly available.  
The July 2005 review observed that there was no mention of 
complication with respect to the cut.  Moreover, the October 
2005 also observed that there was no mention of complication, 
and further noted that the emergency room chart showed the 
cut was a shaving injury with no bleeding when the Veteran 
presented.  The Veteran has not submitted any medical 
evidence to refute these opinions.   

The Board therefore does not find that the Veteran's symptoms 
presented a medical emergency such that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  The emergency room report showed that the Veteran 
simply cut himself shaving and was not bleeding when he 
presented to the emergency room, and his pain was considered 
to be mild.  Importantly, there was no loss of consciousness.  
With the exception of the small abrasion, examination of the 
Veteran was normal.  Moreover, two medical professionals, 
after reviewing the emergency room report, also determined 
that the care received was not for a medical emergency, and, 
in turn, VA facilities were feasibly available.  Importantly, 
the Veteran has not explained in any of his statements of 
record how it would have been hazardous to his life or health 
if he had reported to a VA facility instead of the private 
facility for care of his cut.
   
Further, "feasibly available" is not defined in the 
relevant statute or regulation.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120.  However, the provisions of 38 C.F.R. 
§ 17.53, also for application, state that a VA facility may 
be considered as not feasibly available when the urgency of 
the applicant's medical condition, the relative distance of 
the travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities.  38 C.F.R. §§ 17.52, 17.53.  Given that 
the care sought was not for a medical emergency, VA 
facilities would have been feasibly available to care for the 
cut on the Veteran's neck. 

While the Board is sympathetic toward the Veteran, it is 
bound by the law, and this decision is dictated by the 
relevant statutes and regulations.  The Board is without 
authority to grant benefits simply because it might perceive 
the result to be equitable.  See 38 U.S.C.A. §§503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that 'no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress.'  Smith 
v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)]. Accordingly, for the reasons stated above, the Board 
finds that the preponderance of the evidence is against 
reimbursement or payment for the unauthorized private medical 
care that the Veteran received Northpoint Medical Center on 
April 16, 2005, under the provisions of 38 U.S.C.A. § 1725.  


ORDER

Payment or reimbursement of unauthorized medical expenses for 
medical care received at Northpoint Medical Center on April 
16, 2005 is denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


